People v Ginty (2022 NY Slip Op 02900)





People v Ginty


2022 NY Slip Op 02900


Decided on April 29, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, AND PERADOTTO, JJ.


113 KA 21-00022

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vISAIAH GINTY, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JESSICA N. CARBONE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Matthew J. Doran, J.), rendered October 18, 2019. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the judgment so appealed from is affirmed.
Same memorandum as in People v Ginty ([appeal No. 1] — AD3d — [Apr. 29, 2022] [4th Dept 2022]).
All concur except Whalen, P.J., who dissents and votes to reverse in accordance with the same memorandum as in People v Ginty ([appeal No. 1] — AD3d — [Apr. 29, 2022] [4th Dept 2022]).
Entered: April 29, 2022
Ann Dillon Flynn
Clerk of the Court